UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2188


DJIBY NAM,

                    Plaintiff - Appellant,

             v.

2012, INC., d/b/a College Park Exxon,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-01749-PX)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Djiby Nam, Appellant Pro Se. Charles H. Fleischer, OPPENHEIMER, FLEISCHER &
QUIGGLE, PC, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Djiby Nam appeals the district court’s order dismissing his civil action as barred

by res judicata. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.         Nam v. 2012, Inc., No.

8:17-cv-01749-PX (D. Md. Sept. 25, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2